--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TherapeuticsMD, Inc 8-K [thera-8k_101811.htm]
Exhibit 10.3
 
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR AMHN, INC. SHALL HAVE RECEIVED AN
OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT
AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.


AMHN, INC.


CONVERTIBLE PROMISSORY NOTE
 

$105,000 April 18, 2011



FOR VALUE RECEIVED, the undersigned, AMHN, Inc., a Nevada corporation (the
“Company”), hereby promises to pay to the order of First Conquest Investment
Group, L.L.C., or any future permitted holder of this instrument (the “Payee”),
at the principal office of the Payee set forth herein, or at such other place as
the Payee may designate in writing to the Company, the principal sum of One
Hundred Five Thousand Dollars ($105,000), in such currency of the United States
of America as at the time shall be legal tender for the payment of public and
private debts and in immediately available funds, as provided in this
convertible promissory note (the “Note”).


1.           Terms of Note:


(a)           The Payee purchased the right, title and interest to $105,000 of a
debt owed by the Company pursuant to a Debt Assignment Agreement dated February
20, 2010 (the “Debt”). The Debt was subsequently memorialized as part of a
Promissory Note issued by the Company on November 9, 2010 in the principal
amount of $210,000 (the “November 2010 Note”).


(b)           In consideration of the Payee’s forbearance not to make demand for
repayment of the Debt for a minimum of sixty (60) days from the date hereof, the
Company agreed to cancel the November 2010 Note and issue this Note pursuant to
the terms outlined herein.


(c)           The Company shall repay in full the entire principal balance then
outstanding under this Note upon demand.


(c)           The Note shall bear interest at the rate of six percent (6%) per
annum, payable in cash at the end of each calendar quarter beginning with the
quarter ended June 30, 2011, which amount the Payee may accrue at its option.


(d)           The Note shall not be convertible until the Maturity Date.


2.           Conversion Option; Issuance of Certificates.


(a)           At the Maturity Date, the outstanding principal amount of this
Note plus any accrued but unpaid interest shall be due and payable in cash;
provided, however, the Payee shall have the sole option to convert on the
Maturity Date the outstanding principal amount of this Note into such number of
shares of common stock of the Company, $0.001 par value per share (the “Common
Stock”), equal to the principal amount of this Note being converted divided by
the Fixed Conversion Price. For
 
 
 

--------------------------------------------------------------------------------

 
 
purposes of this Note, “Fixed Conversion Price” shall mean $0.0105 per share.
Upon conversion of this Note into shares of Common Stock, the outstanding
principal amount of this Note shall be deemed to be the consideration for the
Payee’s interest in such shares of Common Stock.


(b)           In the event that the Payee elects to convert this Note into
shares of Common Stock on the Maturity Date, the Company shall, not later than
five (5) trading days after the conversion of this Note, issue and deliver to
the Payee by express courier a certificate or certificates representing the
number of shares of Common Stock being acquired upon the conversion of this
Note.


3.           Conversion Provisions.


(a)           No Adjustment of Conversion Price. The Conversion Price shall not
be subject to adjustment at any time for any future stock split, stock
combination, dividend or distribution of any kind.


(b)           Issue Taxes. The Company shall pay any and all issue and other
taxes, excluding federal, state or local income taxes, that may be payable in
respect of any issue or delivery of shares of Common Stock on conversion of this
Note pursuant thereto; provided, however, that the Company shall not be
obligated to pay any transfer taxes resulting from any transfer requested by any
holder in connection with any such conversion.


(c)           Fractional Shares. No fractional shares of Common Stock shall be
issued upon conversion of this Note. In lieu of any fractional shares to which
the Payee would otherwise be entitled, the Company shall pay cash equal to the
product of such fraction multiplied by the average of the closing bid prices of
the Common Stock for the five (5) consecutive trading days immediately preceding
the date of conversion of this Note.


(d)           Reservation of Common Stock. The Company shall at all times when
this Note shall be outstanding, reserve and keep available out of its authorized
but unissued shares of Common Stock, such number of shares of Common Stock as
shall from time to time be sufficient to effect the conversion of this Note.


(e)           Registration. The Investor understands that as of the date of this
transaction, the Company is a reporting company that files regular financial
reports with the Securities and Exchange Commission. The Investor further
understands that this Note, and any shares issuable upon its conversion, (i) has
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”), or any state securities law and may not be sold, transferred
or otherwise disposed of unless registered under the Securities Act and under
applicable state securities laws or (ii) the Company shall have received an
opinion of counsel that registration of such securities under the Securities Act
and under the provisions of applicable state securities laws is not required.


4.           No Rights as Shareholder. Nothing contained in this Note shall be
construed as conferring upon the Payee, prior to the conversion of this Note,
the right to vote or to receive dividends or to consent or to receive notice as
a shareholder in respect of any meeting of shareholders for the election of
directors of the Company or of any other matter, or any other rights as a
shareholder of the Company.


5.           Payment on Non-Business Days. Whenever any payment to be made shall
be due on a Saturday, Sunday or a public holiday under the laws of the State of
Nevada, such payment may be due on the next succeeding business day.
 
 
2

--------------------------------------------------------------------------------

 
 
6.           Representations and Warranties of the Company. The Company
represents and warrants to the Payee as follows:


(a)           The Company has been duly incorporated, validly exists and is in
good standing under the laws of the State of Nevada, with full corporate power
and authority to own, lease and operate its properties and to conduct its
business as currently conducted.


(b)           This Note has been duly authorized, validly executed and delivered
on behalf of the Company and is a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Company has full power and authority to execute and deliver this Note and to
perform its obligations hereunder.


(c)           The execution, delivery and performance of this Note will not (i)
conflict with or result in a breach of or a default under any of the terms or
provisions of, (A) the Company’s Articles of Incorporation or Bylaws, as
amended, or (B) any material provision of any indenture, mortgage, deed of trust
or other material agreement or instrument to which the Company is a party or by
which it or any of its material properties or assets is bound, (ii) result in a
violation of any material provision of any law, statute, rule, regulation, or
any existing applicable decree, judgment or order by any court, Federal or state
regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company, or any of its material properties or assets or
(iii) result in the creation or imposition of any material lien, charge or
encumbrance upon any material property or assets of the Company pursuant to the
terms of any agreement or instrument to which any of them is a party or by which
any of them may be bound or to which any of their property or any of them is
subject.


(d)           No consent, approval or authorization of or designation,
declaration or filing with any governmental authority on the part of the Company
is required in connection with the valid execution and delivery of this Note.


7.           Events of Default. The occurrence of any of the following events
shall be an “Event of Default” under this Note:


(a)           the Company shall fail to make the payment of any amount of any
principal outstanding on the date such payment shall become due and payable
hereunder; or


(b)           the Company shall fail to make interest payments on the date such
payments shall become due and payable hereunder; or


(c)           any representation, warranty or certification made by the Company
herein, or in any certificate or financial statement shall prove to have been
false or incorrect or breached in a material respect on the date as of which
made; or
 
(d)           the holder of any indebtedness of the Company or any of its
subsidiaries shall accelerate any payment of any amount or amounts of principal
or interest on any indebtedness (the “Indebtedness”) (other than the
Indebtedness hereunder) prior to its stated maturity or payment date the
aggregate principal amount of which Indebtedness of all such persons is in
excess of $100,000, whether such Indebtedness now exists or shall hereinafter be
created, and such accelerated payment entitles the holder thereof to immediate
payment of such Indebtedness which is due and owing and such indebtedness has
not been discharged in full or such acceleration has not been stayed, rescinded
or annulled within ten (10) business days of such acceleration; or
 
 
3

--------------------------------------------------------------------------------

 
 
(e)           a judgment or order for the payment of money shall be rendered
against the Company or any of its subsidiaries in excess of $100,000 in the
aggregate (net of any applicable insurance coverage) for all such judgments or
orders against all such persons (treating any deductibles, self insurance or
retention as not so covered) that shall not be discharged, and all such
judgments and orders remain outstanding, and there shall be any period of sixty
(60) consecutive days following entry of the judgment or order in excess of
$500,000 or the judgment or order which causes the aggregate amount described
above to exceed $500,000 during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or


(f)           the Company shall (i) apply for or consent to the appointment of,
or the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property or assets, (ii) admit in
writing its inability to pay its debts as such debts become due, (iii) make a
general assignment for the benefit of its creditors, (iv) commence a voluntary
case under the Bankruptcy Code or under the comparable laws of any jurisdiction
(foreign or domestic), (v) file a petition seeking to take advantage of any
bankruptcy, insolvency, moratorium, reorganization or other similar law
affecting the enforcement of creditors’ rights generally, (vi) acquiesce in
writing to any petition filed against it in an involuntary case under the
Bankruptcy Code or under the comparable laws of any jurisdiction (foreign or
domestic), or (vii) take any action under the laws of any jurisdiction (foreign
or domestic) analogous to any of the foregoing; or


(g)           a proceeding or case shall be commenced in respect of the Company
or any of its subsidiaries without its application or consent, in any court of
competent jurisdiction, seeking (i) the liquidation, reorganization, moratorium,
dissolution, winding up, or composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of it or
of all or any substantial part of its assets or (iii) similar relief in respect
of it under any law providing for the relief of debtors, and such proceeding or
case described in clause (i), (ii) or (iii) shall continue undismissed, or
unstayed and in effect, for a period of thirty (30) consecutive days or any
order for relief shall be entered in an involuntary case under the Bankruptcy
Code or under the comparable laws of any jurisdiction (foreign or domestic)
against the Company or any of its subsidiaries or action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing shall be
taken with respect to the Company or any of its subsidiaries and shall continue
undismissed, or unstayed and in effect for a period of thirty (30) consecutive
days; or


(h)           failure by the Company to issue the Conversion Shares or notice
from the Company to the Payee, including by way of public announcement, at any
time, of its inability to comply or its intention not to comply with proper
requests for conversion of this Note into shares of Common Stock.


8.           Remedies Upon An Event of Default. If an Event of Default shall
have occurred and shall be continuing, the Payee of this Note may at any time at
its option, (a) declare the entire unpaid principal balance of this Note,
together with all accrued but unpaid interest, due and payable, and thereupon,
the same shall be accelerated and so due and payable; provided, however, that
upon the occurrence of an Event of Default described in Sections 8(f) and (g),
without presentment, demand, protest, or notice, all of which are hereby
expressly unconditionally and irrevocably waived by the Company, the outstanding
principal balance and any accrued but unpaid interest shall be automatically due
and payable and any one or more of the Payee’s rights, powers, privileges,
remedies and interests under this Note or applicable law may be exercised or
enforced. No course of delay on the part of the Payee shall operate as a waiver
thereof or otherwise prejudice the right of the Payee. No remedy conferred
hereby shall be exclusive of any other remedy referred to herein or now or
hereafter available at law, in equity, by statute or otherwise. Notwithstanding
the foregoing, Payee agrees that its rights and
 
 
4

--------------------------------------------------------------------------------

 
 
remedies hereunder are limited to receipt of cash or shares of Common Stock in
the amounts described herein.


9.           Replacement. Upon receipt of a duly executed, notarized and
unsecured written statement from the Payee with respect to the loss, theft or
destruction of this Note (or any replacement hereof), and without requiring an
indemnity bond or other security, or, in the case of a mutilation of this Note,
upon surrender and cancellation of such Note, the Company shall issue a new
Note, of like tenor and amount, in lieu of such lost, stolen, destroyed or
mutilated Note.


10.           Parties in Interest, Transferability. This Note shall be binding
upon the Company and its successors and assigns and the terms hereof shall inure
to the benefit of the Payee and its successors and permitted assigns. This Note
may be transferred or sold, subject to the provisions of this Note, or pledged,
hypothecated or otherwise granted as security by the Payee.


11.           Amendments. This Note may not be modified or amended in any manner
except in writing executed by the Company and the Payee.


12.           Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery by telecopy or facsimile at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur. The Company will give written notice to the Payee
at least thirty (30) days prior to the date on which the Company closes its
books and in no event shall such notice be provided to such holder prior to such
information being made known to the public. The Company will also give written
notice to the Payee at least twenty (20) days prior to the date on which
dissolution, liquidation or winding-up will take place and in no event shall
such notice be provided to the Payee prior to such information being made known
to the public.


Address of the Payee:
First Conquest Investment Group, L.L.C.
Attn: Steven G. Johnson, Managing Member
804 Tree Haven Court
Highland Village, TX 75077


Address of the Company:
AMHN, Inc.
Attn: Jeffrey D. Howes, President
10611 N. Hayden Rd., Suite D106
Scottsdale, AZ 85260


13.           Governing Law. This Note shall be governed by and construed in
accordance with the internal laws of the State of Nevada, without giving effect
to the choice of law provisions. This Note shall not be interpreted or construed
with any presumption against the party causing this Note to be drafted.


14.           Headings. Article and section headings in this Note are included
herein for purposes of convenience of reference only and shall not constitute a
part of this Note for any other purpose.
 
 
5

--------------------------------------------------------------------------------

 
 
15.           Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note, at law or in equity
(including, without limitation, a decree of specific performance and/or other
injunctive relief), no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit a Payee’s right to pursue actual damages for any failure by the
Company to comply with the terms of this Note. Amounts set forth or provided for
herein with respect to payments and the like (and the computation thereof) shall
be the amounts to be received by the Payee and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable and material harm to the Payee and
that the remedy at law for any such breach may be inadequate. Therefore the
Company agrees that, in the event of any such breach or threatened breach, the
Payee shall be entitled, in addition to all other available rights and remedies,
at law or in equity, to seek and obtain such equitable relief, including but not
limited to an injunction restraining any such breach or threatened breach,
without the necessity of showing economic loss and without any bond or other
security being required.


16.           Failure or Indulgence Not a Waiver. No failure or delay on the
part of the Payee in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.


17.           Enforcement Expenses. The Company agrees to pay all costs and
expenses of enforcement of this Note, including, without limitation, reasonable
attorneys’ fees and expenses.


18.           Binding Effect. The obligations of the Company and the Payee set
forth herein shall be binding upon the successors and assigns of each such
party, whether or not such successors or assigns are permitted by the terms
hereof.


19.           Compliance with Securities Laws. The Payee of this Note
acknowledges that this Note is being acquired solely for the Payee’s own account
and not as a nominee for any other party, and for investment, and that the Payee
shall not offer, sell or otherwise dispose of this Note other than in compliance
with the laws of the United States of America and as guided by the rules of the
Securities and Exchange Commission. This Note and any Note issued in
substitution or replacement therefore shall be stamped or imprinted with a
legend in substantially the following form:


“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR AMHN, INC. SHALL HAVE RECEIVED AN
OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT
AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.”


20.           Severability. The provisions of this Note are severable, and if
any provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall not in any manner
affect such provision in any other jurisdiction or any other provision of this
Note in any jurisdiction.
 
 
6

--------------------------------------------------------------------------------

 
 
21.           Consent to Jurisdiction. Each of the Company and the Payee (i)
hereby irrevocably submits to the jurisdiction of the courts of the State of
Nevada and Texas for the purposes of any suit, action or proceeding arising out
of or relating to this Note and (ii) hereby waives, and agrees not to assert in
any such suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such court, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper. Each of the Company and the Payee consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address set forth herein and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing in
this Section 21 shall affect or limit any right to serve process in any other
manner permitted by law.


22.           Company Waivers. Except as otherwise specifically provided herein,
the Company and all others that may become liable for all or any part of the
obligations evidenced by this Note, hereby waive presentment, demand, notice of
nonpayment, protest and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, and do hereby
consent to any number of renewals of extensions of the time or payment hereof
and agree that any such renewals or extensions may be made without notice to any
such persons and without affecting their liability herein and do further consent
to the release of any person liable hereon, all without affecting the liability
of the other persons, firms or Company liable for the payment of this Note, AND
DO HEREBY WAIVE TRIAL BY JURY.


(a)           No delay or omission on the part of the Payee in exercising its
rights under this Note, or course of conduct relating hereto, shall operate as a
waiver of such rights or any other right of the Payee, nor shall any waiver by
the Payee of any such right or rights on any one occasion be deemed a waiver of
the same right or rights on any future occasion.


(b)           THE COMPANY ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE
IS A PART IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE
LAW, HEREBY WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY
PREJUDGMENT REMEDY WHICH THE PAYEE OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO
USE.


IN WITNESS WHEREOF, the Company has executed and delivered this Note as of the
date first written above.



 
AMHN, INC.
       
By:
/s/ Jeffrey D. Howes
   
Jeffrey D. Howes, President

 
 
7

--------------------------------------------------------------------------------
